FILED
                                                                                                MAY 2 1 2009
                                  UNITED STATES DISTRICT COURT                             Clerk, U.S. District and
                                  FOR THE DISTRICT OF COLUMBIA                               Bankruptcy Courts


       Andrew Gill,                                  )
                                                     )
               Plaintiff,                            )
                                                     )
              v.                                     )
                                                     )
                                                             Civil Action No.
                                                                                    09 0950
       Carlos Coy et ai.,                            )
                                                     )
              Defendants.                            )


                                         MEMORANDUM OPINION

              The plaintiff has filed a pro se complaint and an application to proceed in forma

       pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

       complaint.

              Plaintiff s nine-page complaint is an incoherent recitation of many apparently unrelated

       events, naming individuals who allegedly injured the plaintiff, but who are not identified as

       defendants in this action. The complaint does not contain factual allegations showing any injury

       to the plaintiff attributable to any specific defendant, most of whom are not even mentioned and

       include President Obama, Senators Ted Kennedy and Hillary Clinton, Governor Arnold

       Schwarzenegger and former-Governor Robert Blagovich, as well as Hollywood celebrities, law-

       enforcement officials, and others. See generally, CompI., caption. The complaint is replete with

       allegations of physical and sexual attacks by persons other than the defendants. See id. The

       relief requested, which appears unrelated to the rest of the complaint, includes reinstatement of a

       drivers' license, clearing of criminal charges, clearing of medical history, permission to join the

       military, $50;000 to restore the plaintiffs good name, criminal charges brought against persons




IrJ}
not named as defendants, $500,000 "from all defendants for the acts of sexual assault," and

criminal charges against a certain judge who was not named as a defendant or elsewhere in the

complaint, and other equally unrelated relief. Compi. at 8-9 (unnumbered).

        This complaint presents precisely the sort of incoherent, "fantastic or delusional

scenarios" that warrant dismissal. Neitzke v. Williams, 490 U.S. 319, 328 (1989). Accordingly,

this complaint will be dismissed under 28 U.S.c. § 1915(e)(2)(B)(i) (requiring dismissal of

frivolous complaints that are filed by plaintiffs proceeding in forma pauperis).

        A separate order accompanies this memorandum opinion.




Date:   /3   !kt; Z/XYj                              ~i~t~(4-




                                               -2-